Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 1 of 52

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss. SUPERIOR COURT
Civil Action No.
- Oe )
FELIX G. ARROYO, )
Plaintiff, )
RECEIVED
v. )
) AUG 21 2029
CITY OF BOSTON AND )
MARTIN J. WALSH ) MICHAEL Joseed Boel
Mayor of Boston, ) CLERKIMA : : “ vr r; IVAN
Defendants. ) ee
)

 

COMPLAINT AND JURY DEMAND
Plaintiff, Felix G. Arroyo (“Mr. Arroyo”), by and through counsel, hereby bring this
Verified Complaint and Jury Demand against the Defendants, City of Boston (“City”), and

Martin J. Walsh (“Mayor Walsh”), (collectively referred to as the “Defendants”), as follows:

INTRODUCTION

1. The Plaintiff, Felix G. Arroyo, brings this action against Defendants Mayor
Martin J. Walsh and the City of Boston to recover damages for the violation of his due process
rights, defamatory statements, unlawful employment practices, unlawful disclosure of private
and confidential information, and otherwise unlawful and wrongful conduct in connection with
Mr. Arroyo's service as the City’s Chief of Health and Human Services. As a result of the
Defendants' wrongful conduct, Mr. Arroyo has suffered personal injuries including reputational
harm, psychological injuries, pain and suffering, emotional distress, and impaired earning

capacity. Mr. Arroyo seeks compensation for these losses.
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 2 of 52

PARTIES
De Plaintiff Felix G. Arroyo is an individual residing in the City of Boston,
Massachusetts.
Be Defendant City of Boston is a municipality in Suffolk County, Massachusetts, and

a public employer under G.L. c. 150E § 1, ef seg. Its principal office is located at 1 City Hall
Plaza, Boston, Massachusetts.

4. Defendant Martin J. Walsh is, and was at all times relevant hereto, the Mayor of
the City of Boston and in that capacity currently acts as the appointing authority for the City of
Boston as that term is defined in M.G.L. c. 31. Mayor Walsh is sued in his individual and
official capacity as Mayor.

JURISDICTION AND VENUE

3 This Court has jurisdiction over this matter pursuant to M.G.L. c, 258 $3.

6. On September 19, 2017, Mr. Arroyo filed a Position Statement with the
Massachusetts Commission Against Discrimination (“MCAD”) in response to the Complaint
filed with the MCAD by Hilani Morales (Ms. Morales”), where Mr. Arroyo alleged that he was
being treated unfairly and that he was being retaliated against. His claim was within the scope of
the MCAD’s investigation.

7. The Plaintiff timely presented his claim in writing to Defendants through a Letter
of Presentment, dated August 15, 2019, and properly served to Mayor Walsh, the executive
officer of the City of Boston.

8. Venue is proper in this Court in Suffolk County, as both parties are located
therein.

STATEMENT OF FACTS
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 3 of 52

9. Plaintiff, Felix G. Arroyo, served as the Chief of Health and Human Services for
the City of Boston from January 6, 2014 until he was wrongfully terminated on August 24, 2017.

10. Mr. Arroyo had built a successful career in public service. Prior to becoming the
City’s Chief of Health and Human Services, he dedicated over a decade of his life to public
service and community organizing. He worked to help pass the Affordable Care Act as the New
England Field Director for Health Care for America Now and as an advocate for workers’ rights
as the Political Director for SEIU Local 615. He was elected for two terms as a Boston City
Councilor before launching a campaign for Mayor of Boston in 2013. Mr. Arroyo was
unsuccessful in his bid for Mayor, and concluded his service as an elected official in 2013.

11. In an article published on June 22, 2010, the Boston Globe described Mr. Arroyo
as receiving “a political education that began in grade school when his father worked at City
Hall.” The article further describes his early accomplishments as a first-term City Councilor.
“Those early civics lessons have given Arroyo the acumen to quickly establish himself as a
significant presence. Not only was he integral to the resolution of the firefighters’ contract
dispute, he has been a vocal critic of a city plan to close libraries, he has promoted jobs and
opportunity for youth, and he even managed to make himself a lightning rod in the national
debate over illegal immigration.”

12. Following an election on Tuesday, November 5, 2013, Martin J. Walsh was
elected as Mayor of Boston.

13. After his election, Walsh offered Mr. Arroyo the cabinet-level position of Chief of
Health and Human Services. In that conversation, Walsh stated that he was offering the position
as Chief of Health and Human Services to Mr. Arroyo for as long as he served as Mayor. In that

same conversation, Mr. Arroyo accepted the offer.
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 4 of 52

14. Mr. Arroyo was Mayor Walsh’s first appointment to his Cabinet. Mayor Walsh
publicly announced Mr. Arroyo’s appointment the day before he was sworn into office. In an
article published by the Boston Globe on January 6, 2014, Mayor Walsh is quoted as saying:
“Felix brings a wealth of knowledge and City of Boston experience to my administration. Felix
knows how to bring people together and work collaboratively. He values and understands the
importance of directly addressing the needs of Boston's most vulnerable residents, and he will
have a huge impact on our city in this role.”

15. | Walsh was sworn-in as the Mayor of Boston in January 6, 2014 to serve a four-
year term of office. Mr. Arroyo officially began serving in the position as the Chief of Health
and Human Services on the same day.

16. As Chief of Health and Human Services, Mr. Arroyo created the “Engage,
Advocate, and Serve” cabinet-wide tagline and initiatives to improve access to existing City
services, develop new policies, and to serve Boston’s most vulnerable residents. He led, created
and implemented overall organizational strategic planning. He brought together department
heads and staff on a monthly basis to have Health and Human Services Leadership Team
(“HHS”) meetings that included guest speakers and created professional development
opportunities. Mr. Arroyo collaborated with public and private partners to advance initiatives,
including those that promoted racial equity. Mr. Arroyo developed and implemented a hiring
toolkit to promote and increase diversity.

17. Mr. Arroyo was a dutiful employee who earned a positive reputation. On August
6, 2017, the Boston Globe published an article that reports: “Several City Hall staffers say he is a
consummate professional who respects his staff and cares deeply about the city’s most

vulnerable residents and the city workers who serve them.”
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 5 of 52

18. According to the City’s own response filed with the MCAD filed on October 4,
2017, it learned about allegations made against Mr. Arroyo on or about July 24 and 25, 2017,
which was the first time it had learned of any allegation of sexual harassment involving Mr.
Arroyo.

iS) Defendant, at all relevant times to these causes of action, maintained a policy
manual, “An Employee Guide to Benefits, Rights and Responsibilities,” hereinafter referred to as
the City of Boston Employee Manual, which includes a policy on the disciplinary process that
governs the discipline of employees in response to violations of work rules and regulations or
inappropriate off-duty or on-duty employee behavior. Exh. 1.

20. On July 27, 2017, the City placed Mr. Arroyo on administrative leave pending an
investigation into the allegations. The Mayor’s Chief of Staff, Dan Koh and Corporation
Counsel, Eugene O’F laherty informed Mr. Arroyo that he was placed on administrative leave
orally and in writing.

21. Mr. Arroyo denied all allegations of misconduct, and to date, has denied all
allegations of misconduct brought forth in multiple, contradictory statements by Ms. Morales.

22. — In the July 27, 2017 letter addressed to Mr. Arroyo and signed by Corporation
Counsel, the City stated that Mr. Arroyo had been placed on paid administrative leave “pending
the City of Boston’s investigation of a serious complaint including allegations of harassment and
retaliation.” The City did not inform Mr. Arroyo that the allegations being investigated involved
allegations of sexual harassment nor did the City provide notice of any of the specific allegations
made against him. The City denied Mr. Arroyo his right to know the allegations or of any

evidence submitted or alleged and refused to even inform him of the source of the complaint.
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 6 of 52

23. The July 27, 2017 letter also stated that during administrative leave, he was
“prohibited from having contact with any City employees.” This prohibition interfered with his
right to present evidence.

24. The July 27, 2017 letter further instructed Mr. Arroyo to “not take any action that
could be perceived as retaliatory against anyone who may have information relevant to the City
of Boston’s investigation.” The City explicitly states, “Engaging in such misconduct is
prohibited and may be grounds for immediate termination of your employment.”

25. The City also demanded that Mr. Arroyo refrain from publicly commenting on the
case.

26. According to the City’s response to the MCAD, “Upon receipt of the complaint, a
decision was made to use outside counsel for the investigation into Complainants allegations
against Mr. Arroyo.” According to the City, “The investigation began immediately.”

27. The City’s investigation was a sham from the beginning.

28. The City hired Attorney Kay Hodge to conduct the investigation. Mr. Arroyo had
no input in the selection of the investigator and was denied the opportunity to have an unbiased
investigation. Attorney Hodge has represented the City against workers in numerous disputes
before the Massachusetts Civil Service Commission and in the federal and state courts.

29. On August 1, 2017, the Boston Globe published a story about Mr. Arroyo being
placed on administrative leave based on a leak from City Hall. That alone created irreparable
harm to his reputation and professional future.

30. Mr. Arroyo, through counsel, repeatedly requested the details of the specific

allegations and the source of the complaint in writing, but the City refused to provide it. Mr.
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 7 of 52

Arroyo's lack of notice about the complaint and its source leaving him the inability to defend
himself and his public reputation.

31. Rather than receiving information from the City, the press confirmed to Mr.
Arroyo that the source of the complaint was a City employee, Hilani Morales. On or around
August 7, 2017, Mr. Arroyo received a press inquiry in which he learned that the press was
aware of the specific nature and source of the complaint against Mr. Arroyo and was considering
a story citing a City employee as a source. Mr. Arroyo met all press inquiries with no comment
because of the City’s demand to refrain from public comment.

32. On August 8, 2017, Attorney Hodge confirmed that the investigation was
confidential, and the City would not be speaking with the press despite the fact that a City
employee had already leaked details of the investigation that the City had withheld from Mr.
Arroyo, to the press.

33. Attorney Hodge requested to interview Mr. Arroyo. An interview was arranged
to take place on August 16, 2017. Mr. Arroyo was never provided with a copy of the allegations
against him and therefore denied the opportunity to respond to each allegation specifically or
thoroughly prepare a defense.

34. On August 14, 2017, Mr. Arroyo, through counsel, requested a copy of the City of
Boston Employee Manual, the specific allegations against him and the name of any complainant,
evaluations completed by HHS Leadership Team members of him as Chief of Health and Human
Services, access to his work emails, and an affirmative answer in writing whether the City had
expressed a desire or preference to fire him prior to the completion of the independent
investigation. Despite the City’s refusal to fulfill his requests, Mr. Arroyo remained fully

cooperative.
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 8 of 52

35. Onor around August 14, 2017, Mr. Arroyo also provided the investigator with the
names and titles of 25 relevant witnesses, most of whom were women and members of the
Health and Human Services Leadership Team who met with Mr. Arroyo on a monthly basis.

36. On or around August 14, 2017, Mr. Arroyo through counsel, provided Attorney
Hodge with relevant evidence, including evidence of text messages that his accuser had sent to
another City employee making contradictory and inconsistent allegations against Mr. Arroyo
during the investigation.

37. Mr. Arroyo provided exculpatory evidence to Attorney Hodge that wholly
disproves the differing version of allegations.

38. The evidence provided also demonstrated that Ms. Morales was in contact with
other City employees and was making efforts to manipulate the investigation including her desire
to garner press. The text messages included one that Ms. Morales sent on July 28, 2017, in
which Ms. Morales stated that the City’s Human Resources Department told her that they wanted
Mr. Arroyo to resign, and Ms. Morales stated: “I want the media to find out.” Again, on August
1, 2017, Ms. Morales stated: “They want to fire Felix.”

39. According to the City, Ms. Morales had participated in an initial interview, but
declined Attorney Hodge’s request for a follow-up interview.

40. On August 16, 2017, Mr. Arroyo willingly participated in the interview with the
investigator. The interview took place in the afternoon. Mr. Arroyo denied all allegations of
misconduct.

41, The next morning, at 7:22 AM on August 17, 2017, Ms. Morales sent a message
to the same co-worker involved in the text exchange provided to Attorney Hodge, saying, “You

broke my heart. Goodbye.” Later, that same day, on August 17, 2017, Ms. Morales filed a
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 9 of 52

MCAD Complaint, and then shortly after, shared the Complaint with the Boston Globe, as
confirmed by the newspaper. The Boston Globe also credits her with providing them with
emails she received from Chief Dan Koh.

42. The evidence demonstrably shows that the City provided Ms. Morales with access
to opposing evidence and work emails, contact with City employees, and notice of the proposed
termination of Mr. Arroyo, all of which the City refused to provide to Mr. Arroyo. It also
demonstrates clear bias against Mr. Arroyo during the investigation.

43. The pattern of retaliation by his accuser against Mr. Arroyo went unchecked by
the City. The damage to Mr. Arroyo was exacerbated by the dissemination of information that
was presented as a confidential investigation.

44. On August 21, 2017, Mr. Arroyo through counsel provided Attorney Hodge with
additional evidence that was both material and probative to the investigation.

45. On or around August 21, 2017, Mayor Walsh told Mr. Arroyo that he did not
belicve Ms. Morales’s allegations and would not fire Mr. Arroyo.

46. On August 22, 2017, the Boston Globe published a story detailing the allegations
by Ms. Morales that were contained in her MCAD complaint.

47. On or around August 22, 2017, after the August 22, 2017 article in the Boston
Globe was published online, the City’s Corporate Counsel, Eugene O’Flaherty called Mr.
Arroyo’s attorney and said that Mr. Arroyo could resign or be fired.

48. The City failed to protect the reputation of Mr. Arroyo. In the August 23, 2017
article in the Boston Globe, Mayor Walsh is quoted as saying: “Nobody should have that feeling,
[coming into] a hostile work environment. No one should ever have that,” when asked generally

about sexual harassment. “That’s something that bothers me, particularly a woman, and I don’t
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 10 of 52

want that happening in my administration.” Further, the City’s communications chief, Laura
Oggeri, is quoted as saying: “These allegations are intolerable and disturbing. We take the safety
and well-being of our employees very seriously and we are working to get to the bottom of this
as soon as possible." Mayor Walsh and the City made these statement before any investigation
had been completed on what had transpired between Ms. Morales and Mr. Arroyo, if anything.
Further, by making about a hostile work environment and safety, it created the false impression
that Mr. Arroyo had created a hostile work environment and was dangerous.

49, In the August 23, 2017, article in the Boston Globe, Lieutenant Detective Michael
McCarthy of the Boston Police Department and an agent of the City is quoted as saying that he:
“is attempting to contact the victim to see if she wanted to file a criminal complaint.” By making
this statement and referring to Ms. Morales as “the victim,” the City prejudged Mr. Arroyo and
created among the public the impression that Mr. Arroyo was guilty of criminal conduct. A
criminal complaint was never filed against Mr. Arroyo.

50. On August 23, 2017, Mayor Walsh reiterated the threat to Mr. Arroyo to resign or
be fired.

51. On August 23, 2017, Attorney Hodge requested that Mr. Arroyo meet with her the
to conduct a follow-up interview. The nature and purpose of the interview had been described as
to ask a few additional questions in order to conclude their investigation. Mr. Arroyo agreed to
participate in the follow-up interview. The meeting was arranged for Friday, August 25, 2017.

52. The City abruptly terminated Mr. Arroyo on Thursday, August 24, 2017 before he
had the opportunity to participate in the investigator’s follow-up interview and before he had an

opportunity to fully defend himself.

10
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 11 of 52

53. The investigation was a sham as Mayor Walsh and the City had already decided
to terminate Mr. Arroyo's employment prior to the conclusion of the independent investigation as
evidenced by the fact that Mr. Arroyo was threatened to resign or be fired the day before the
investigator asked for a follow-up interview with Mr. Arroyo and before he was able to
participate in the follow-up interview.

54. Mr. Arroyo was never provided the opportunity to cross-examine adverse
witnesses and was not even informed of what evidence was being used against him. The City
never provided Mr. Arroyo with names of the individuals that were interviewed during the
process, and never provided him with transcripts of the interviews of witnesses conducted as a
part of the investigation.

55. Attorney Hodge neglected to interview favorable witnesses to Mr. Arroyo,
including those who could provide highly relevant information. Notably, one of the City
employees that worked closely with Mr. Arroyo had affirmatively contacted the City to provide
testimony as a direct witness to at least one of the alleged incidents, but he was never
interviewed. In a column published in the Boston Globe, Joan Vennochi described how through
affidavits, city workers stated that they never witnessed any of the inappropriate behavior
described in the MCAD complaint. She notes how a City employee “who claimed to have a
direct sight line into Arroyo’s office [at the time that he was alleged to have grabbed his accuser
by the neck], provides this account: “The door remained open during their meeting, . . . I watched
the entire conversation. Felix’s desk was between Felix and (the woman) the entire time. He did
not move from behind his desk and was never even within arm’s length of her. Felix never
touched her.’” Attorney Hodge never interviewed this City employee despite his affirmative

request to be interviewed and despite his material and probative testimony.

11
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 12 of 52

56. The City never provided Mr. Arroyo with a written findings of fact from the
investigation. Mr. Arroyo had to request a copy of the report prepared by Attorney Hodge from
the Office of Attorney General.

57. Inher findings, Attorney Hodge found both Mr. Arroyo and Ms. Morales
credible, despite Ms. Morales giving different versions of events and providing no evidence in
support of her statements. Attorney Hodge never informed Mr. Arroyo of the allegations against
him or allowed him to call City employees as witnesses. She allowed hearsay evidence to be
used. In her conclusions, she found that the City could be found liable if the matter went to
court.

58. The written findings made by Attorney Hodge do not consider or make reference
to exculpatory evidence provide by Mr. Arroyo. Further, it fails to consider all of the evidence
provided, including evidence of Ms. Morales’ intent was to ensure that Mr. Arroyo was fired
from his post as Chief of HHS, that his reputation be irreparably damaged, and that he be
publicly humiliated. It fails to even mention the multiple, inconsistent versions of the allegations
provided by Ms. Morales during the course of the investigation. It also fails to consider evidence
of past allegations made by Ms. Morales against other individuals or disclosure of personal
information to other members of the HHS team that challenges the credibility of her allegations,
including evidence of openly sharing with her co-workers: information about her drug use; the
difficulties she experienced in her marriage; her divorce proceedings; her complaints about her
husband missing a testicle; alleged mistreatment from her husband, her mother-in-law and her
father; and, inappropriate aspects of her sexual life with her HHS co-workers, including visits to

strip clubs and favorite sex toys.

12
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 13 of 52

59. On October 4, 2017, the City responded to Ms. Morales’s MCAD complaint and
stated that they had no evidence that Mr. Arroyo did what was alleged in the complaint.

60. On or around November 21, 2017, Ms. Morales withdrew her MCAD complaint.
In March of 2018, Ms. Morales filed a civil complaint against Arroyo and the City, where she

alleged sexual harassment and retaliation.

61. At the time of his termination, Mr. Arroyo was the only Latino on the Mayor’s
Cabinet.
62. In other instances where allegations of misconduct have been made against non-

Latino employees, the City protected the confidentiality of the investigation and ultimately did
not terminate employment of those employees based on the existence of allegations.

63. With the knowledge that the City had no evidence that Mr. Arroyo had committed
any acts of sexual harassment, as was the truth based on the City’s own statement to the MCAD,
Mayor Walsh characterized Mr. Arroyo’s termination as the “appropriate step following an
investigation ‘concerning’ complaint of sexual harassment.

64. Inthe August 25, 2017 article in the Boston Globe, Mayor Walsh, before making
the announcement of Mr. Arroyo’s dismissal is quoted as saying: "I don't think we have
fundamental issues with people [being] afraid to come forward with any type of . . . sexual
harassment [complaint].” Mayor Walsh made these statements in conjunction with the
termination of Mr. Arroyo without giving Mr. Arroyo an adequate opportunity to demonstrate
that he had not committed sexual harassment and to clear his name.

65. On August 25, 2017, the Boston Globe reported the Mayor Walsh said Ms.
Morales’s transfer was “for the woman’s safety.” Mayor Walsh’s statements to the press implied

that Mr. Arroyo was a dangerous person despite the fact that he had exculpatory evidence

13
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 14 of 52

proving the allegations were false and by the City’s own admission, had no evidence of the
allegations being true.

66. The City did not convey to the Boston Globe what it stated in its Position
Statement to the MCAD, that it had no evidence that Mr. Arroyo had done what was alleged by
Ms. Morales. In spite of the City having no evidence that Mr. Arroyo did what Ms. Morales
alleged, the Mayor made the following statement to media: “If your daughter worked under Felix
Arroyo, you would want me to fire him too.”

67. Mayor Walsh and the City consistently told the press that Mr. Arroyo’s
termination was based on the results of the internal investigation. These statements are
demonstrably false as the decision to terminate Mr. Arroyo had been made prior to the
conclusion of the investigation.

68. In the August 27, 2017 article, the Boston Herald reported that Mayor Walsh
made the call to fire Arroyo based on an internal probe.

69. Inthe August 27, 2017 article, the Boston Globe reported that the City’s
communications chief said in an email statement that he was terminated from the City of Boston
“after a comprehensive internal investigation.” This statement was reported by multiple media
outlets, including U.S. News and World Report, NBC Boston, CBS Boston, NECN, WCVB,
WBUR, Boston Magazine, the Bay State Banner, and the Dorchester Reporter.

70. In a September 25, 2017 article published in the Boston Globe, the City’s
communications chief is quoted as saying: “Arroyo, who was an employee at will, was
terminated after a comprehensive investigation that concluded Aug. 23.” Again, it was reported
in the February 23, 2018 article in the Boston Globe that: “The city said it terminated Arroyo

after it completed its own "comprehensive internal investigation” that started July 27 and

14
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 15 of 52

concluded Aug. 23.” This is false. August 23, 2017 is the day that Attorney Hodge requested a
follow-up interview of Mr. Arroyo in order to conclude the investigation. Mr. Arroyo was
terminated before the follow-up interview took place.

71. By falsely claiming that Mr. Arroyo’s termination was the result of an
investigation, Mayor Walsh’s and the City’s led to further harm to his reputation by creating the
belief that the City had evidence of wrongdoing when, in fact, as the City later admitted in its
MCAD response, it had no evidence that Mr. Arroyo had done what was alleged in the MCAD
complaint.

72. In the August 25, 2017, article published by WBUR, Mayor Walsh is quoted as
saying: “Any time that we have any type of allegations in the city of Boston where there’s
somebody that feels threatened or concerned, we’re gonna do an investigation and we’re gonna
take the proper action and that’s what we did in this case.” The clear implication is that Mayor
Walsh and the City had evidence of wrongdoing, which is false.

73. | Mayor Walsh and the City made the statements alleged above with knowledge of,
or in reckless disregard of their falsity.

74. Atall times relevant to the making of the statements alleged above, Laura Oggeri
was an employee or agent of the City acting within the scope of her employment or agency.

75.  Asreported in the Boston Globe in its August 25, 2017 article, “The termination
derailed Arroyo’s rapid rise in city politics.” Having received a political education since he was
a child, Mr. Arroyo’s entire career and expertise has been developed in public service. The
allegations and false statements made by the City have destroyed his reputation and thus his

career, as was the intention of his accuser.

15
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 16 of 52

76. Defendants’ wrongful conduct likely will prevent Mr. Arroyo from returning to
public service, where he has dedicated his entire career.

77. The adverse publicity from Defendants’ false statements and otherwise wrongful
conduct has clearly had a severe impact on Mr. Arroyo's reputation and ability to pursue
employment because, among other things, Defendants have publicly charged him with sexual
harassment.

78. Published statements demonstrate the harm caused by Mayor Walsh’s and the
City’s statements and their withholding of the truth that the City had no evidence supporting Ms.
Morales’s allegations.

79. In an article published in the Boston Herald on August 25, 2017, Boston City
Councilor At-Large Annissa Essaibi George is quoted as saying on Herald Radio: “I am not
privy to the findings of the investigation, but I trust that, if it lead to a termination, the findings
must have been significant.”

80. Inthe August 25, 2017 article published in the Boston Herald, a political science
professor is quoted as saying: “The only way I see this is a political loss is. . . if for some reason
these allegations don’t pan out, the rush to judgment would hurt [Walsh]. But I don’t think he
(Walsh) would do it lightly.”

81. In the October 11, 2017 article published in The Bay State Banner, State
Representative Holmes is quoted as saying: “The fact that he was fired while facing harassment
charges will damage his career. Even if he’s found to be innocent, his reputation is substantially
damaged.”

82. After his termination, Mr. Arroyo volunteered to move boxes in the office of the

Suffolk County Probate and Family Court Registry, where his father serves as the Register of

16
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 17 of 52

Probate. The Office of Human Resources of the Trial Court informed Register Arroyo that Mr.
Arroyo was prohibited from volunteering in the office due to the sexual harassment allegations
and resulting termination of Mr. Arroyo from the City of Boston. The Office of Human
Resources of the Trial Court explicitly stated since Mr. Arroyo was terminated, the City must
have concluded that the allegations against him were true.

83. A Google Internet search of Mr. Arroyo now produces the Defendants' various
defamatory statements, as a result of which those false statements are constantly and foreseeably
republished on a regular basis to Mr. Arroyo's personal and professional detriment. For example,
a February 26, 2020 article in the Boston Globe reported: “Her allegations upended City Hall in
the summer of 2017, and derailed Arroyo's rapid ascension through Boston politics from a city
councilor to mayoral candidate and a member of Walsh's Cabinet.” The move, the city said, was
made to "ensure Ms. Morales's safety" and to avoid any interactions between her and Arroyo.
“A spokeswoman for the mayor said his office had no comment.” Mayor Walsh and the City
made no attempt to correct the record or disclose that the City has no evidence of Mr. Arroyo
committing any of the wrongdoing that was alleged in the MCAD complaint.

84. Asaresult of being terminated, Mr. Arroyo lost, in addition to his compensation,
his health care insurance, dental care benefits, eye care benefits, and other benefits guaranteed to
him by the terms and conditions of his employment.

85.  Asadirect and proximate cause of the results of the Defendants’ conduct, Mr.
Arroyo has suffered physical, emotional, and economic injuries.

86. Mr. Arroyo continues to suffer the harmful reverberations of Defendants’

statements and other wrongful conduct.

17
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 18 of 52

87. Mr. Arroyo has and will continue to suffer monetary damages as a result of the
irreparable harm to his reputation.

88. Defendants are responsible for the harm that Mr. Arroyo has suffered and
continues to suffer, and they must compensate him for these losses.

89. On or about August 15, 2019, Plaintiff presented his claim pursuant
to G. L. c. 258, § 4, by sending a letter by certified mail, return receipt requested, to Martin J.
Walsh, Mayor of the City of Boston including a description of the claim and demand for relief
(the “Presentment Letter”).

90. ‘The City of Boston did not respond to the Presentment Letter and the parties did
not otherwise reach a final settlement of this claim.

CLAIMS FOR RELIEF '

COUNT I~ BREACH OF CONTRACT

91. The Plaintiff repeats and re-alleges Paragraphs “1” through “90,” inclusive, and
hereby incorporates the same by reference as if set forth fully herein.

92. The City of Boston Employee Manual constitutes a contract that is a limited
property right. The language contained in the City of Boston Court Employee Manual that
describes the Court's disciplinary action process was a promise to the Plaintiff regarding
any disciplinary action towards him. This process was disseminated to the Plaintiff, who
accepted these terms, which modified his at-will employment status with Defendant. As an
employee, Mr. Arroyo had every right to expect the disciplinary action process would be
implemented in the process. The failure of Defendants to implement the City of Boston Court

Employee Manual policies resulted in injury to Mr. Arroyo.

18
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 19 of 52

93. Thereby, the procedures used to terminate Mr. Arroyo breached the contract of
employment that existed between Plaintiff and Defendant and violated his due process rights.
Defendants deprived Mr. Arroyo of his employment as the Chief of Health and Human Services,
a constitutionally protected property and liberty interest, under color of law, without substantive
and procedural due process of law, violating his rights under the Fifth and Fourteenth
Amendments to the United States Constitution and 42 U.S.C. § 1983.

94. Defendants denied Mr. Arroyo a meaningful and constitutionally sufficient
hearing prior to terminating Mr. Arroyo’s employment as the Chief of Health and Human
Services thereby denying Plaintiff due process of law in violation of the Fifth and Fourteenth
Amendments to the United States Constitution and 42 U.S.C. § 1983.

95). As a result of the unlawful conduct of Defendants, Mr. Arroyo suffered economic
damages, including, but not limited to, lost wages, lost fringe benefits and lost earning potential.
In addition to suffering economic damages, Mr. Arroyo has suffered severe physical and mental
pain and suffering and damage to his reputation as a result of the Defendants’ unlawful and
discriminatory conduct.

WHEREFORE, Mr. Arroyo demands Judgment against the Defendants, Mayor Walsh

and the City of Boston, jointly and severally, for violations of Plaintiff Arroyo’s civil

rights guaranteed by the Fifth and Fourteenth Amendments to the United States

Constitution as follows:

A. That the Plaintiff be awarded back pay;
B. That the Plaintiff be awarded compensatory damages;
C. That the Plaintiff be awarded mental and physical pain and suffering damages;

D. That the Plaintiff be awarded punitive damages;

19
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 20 of 52

E. That the Plaintiff be awarded attorney's fees, costs of suit, and interest;
F, And for such other relief as this Court may deem just and proper.
COUNT I —- NEGLIGENCE

96. The Plaintiff repeats and re-alleges Paragraphs “1” through “90,” inclusive, and
hereby incorporates the same by reference as if set forth fully herein.

97. Defendants Mayor Walsh and the City of Boston had a duty to Mr. Arroyo to
exercise reasonable care in selection, retention, and supervision of the investigator that they hired
to conduct the investigation.

98. As set forth in the details above, Defendants Mayor Walsh and the City of Boston
breached that duty.

WHEREFORE, Mr. Arroyo demands Judgment against the Defendants, for negligence as

follows:

A. That the Plaintiff be awarded seeks compensatory damages;

B. That the Plaintiff be awarded attorney's fees, costs of suit, and interest;

C. And for such other relief as this Court may deem just and proper.
COUNT II - DEFAMATION

99. The Plaintiff repeats and re-alleges Paragraphs “1” through “90,” inclusive, and
hereby incorporates the same by reference as if set forth fully herein.

100. As set forth in detail above, Defendants Mayor Walsh and the City of Boston each
published statements of and concerning Mr. Arroyo that they knew to be false, or in reckless
disregard of their falsity. The statements were false, defamatory, and defamatory per se.

101. In doing so, Defendants Mayor Walsh and the City of Boston held Mr. Arroyo up

to public scorn and ridicule, and destroyed his good name and reputation. Despite being an

20
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 21 of 52

individual who takes great pride in his professional achievements and being an advocate and
leader in the fight for social justice and promoting racial equity, the public and his current and
future employers have been left with the false understanding that Mr. Arroyo has been violent
and sexually harassed a co-worker.

102. The consequences to Mr. Arroyo have been devastating. For example, a Google
Internet search of Mr. Arroyo now produces the Defendants’ various libels and slanders, as a
result of which the Defendants' defamatory statements are constantly and foreseeably
republished on a regular basis, all to Mr. Arroyo's personal and professional detriment.

103. The published statements of and concerning Mr. Arroyo were defamatory per se
because they imputed dishonorable conduct and criminal conduct to Mr. Arroyo, and because
they injured Mr. Arroyo in his trade or business.

104. All of the statements described above were false, malicious, and were published
with a knowing, intentional, subjective awareness of, or in reckless disregard of, their falsity.

105. Asaresult of Defendants’ wrongful conduct, Mr. Arroyo’s reputation has been
gravely damaged. His ability to obtain work in public service or politics has been obliterated.
Mr. Arroyo has suffered significant damages, including damages to his personal and professional
reputations and emotional distress and economic damages.

WHEREFORE, Mr. Arroyo demands Judgment against the Defendants, Mayor Walsh

and the City of Boston, jointly and severally, for defamation as follows:

D. That the Plaintiff be awarded seeks compensatory damages;
E. That the Plaintiff be awarded mental and physical pain and suffering damages;
F. That the Plaintiff be awarded punitive damages;

G. That the Plaintiff be awarded attorney's fees, costs of suit, and interest;

21
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 22 of 52

H. And for such other relief as this Court may deem just and proper.

COUNT IV - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

106. The Plaintiff repeats and re-alleges Paragraphs “1” through “90,” inclusive, and
hereby incorporates the same by reference as if set forth fully herein.

107. Based on the conduct alleged above, Defendants engaged in conduct intended to
inflict emotional distress on Mr. Arroyo, or these Defendants knew or should have known that
emotional distress was the likely result of their conduct.

108. It was foreseeable that these actions would cause Mr. Arroyo to suffer significant
emotional distress damages.

109. Defendants' actions were extreme and outrageous, beyond all possible bounds of
decency and intolerable.

110. Asadirect and proximate result of Defendants' wrongful conduct, and as alleged
in detail above, Mr. Arroyo has suffered severe emotional distress of a nature that no reasonable
person could be expected to endure and other damages.

WHEREFORE, Mr. Arroyo demands Judgment against the Defendants as follows:

A. That the Plaintiff be awarded compensatory damages;
B. That the Plaintiff be awarded emotional distress damages;
C. That the Plaintiff be awarded punitive damages;
D. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;
E. And for such other relief as this Court may deem just and proper.
COUNT V ~— NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
111. The Plaintiff repeats and re-alleges Paragraphs “1” through “90,” inclusive, and

hereby incorporates the same by reference as if set forth fully herein.

22
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 23 of 52

112. As alleged above, Defendants Mayor Walsh and the City of Boston made
defamatory statements about Mr. Arroyo with, at the very least, negligent disregard as to the
falsity of those statements.

113. Asadirect and proximate result of Defendants' wrongful conduct, Mr. Arroyo has
suffered severe emotional distress resulting in the physical manifestation of that emotional
distress by objective symptomology and other damages.

114. A reasonable person would have suffered emotional distress under the
circumstances to which Mr. Arroyo was exposed.

WHEREFORE, Mr. Arroyo demands Judgment against the Defendants as follows:

A. That the Plaintiff be awarded compensatory damages;

B. That the Plaintiff be awarded emotional distress damages;

C. That the Plaintiff be awarded punitive damages;

D. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;
E. And for such other relief as this Court may deem just and proper.
COUNT VI - MASS CIVIL RIGHTS ACT, CH. 12, SEC. 11H AND 11I

115. The Plaintiff repeats and re-alleges Paragraphs “1” through “90,” inclusive, and
hereby incorporates the same by reference as if set forth fully herein.

116. The named defendants, acting under color of law, have attempted to interfere by
threats, intimidation or coercion, with the exercise or enjoyment of Plaintiffs rights secured by
the constitution or laws of the United States, or of rights secured by the constitution or laws of
the Commonwealth.

WHEREFORE, Mr. Arroyo demands Judgment against the Defendants as follows:

A. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;

23
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 24 of 52

B. And for such other relief as this Court may deem just and proper.
COUNT VII - BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
117. The Plaintiff repeats and re-alleges Paragraphs “1” through “90,” inclusive, and
hereby incorporates the same by reference as if set forth fully herein.
118. The contract between Plaintiff and the City of Boston included an implied
covenant of good faith and fair dealing.
119. The covenant of good faith and fair dealing required Mayor Walsh and the City of
Boston to refrain from engaging in conduct that would destroy or injure Plaintiff's right to
receive the benefits of his contract.
120. Defendants deprived Plaintiff of the benefits of his contract and breached the
implied covenant of good faith and fair dealing through its unlawful conduct described herein.
121. Asadirect and proximate result of the City's breaches of its contract with
Plaintiff, Plaintiff suffered injury, harm and damages as described in Count I.
WHEREFORE, Mr. Arroyo demands Judgment against the Defendants as follows:
A. That the Plaintiff be awarded compensatory damages;
B. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;
C. And for such other relief as this Court may deem just and proper.
COUNT VIII — INVASION OF PRIVACY
122. The Plaintiff repeats and re-alleges Paragraphs “1” through “90,” inclusive, and
hereby incorporates the same by reference as if set forth fully herein.
123. Defendants interfered with Mr. Arroyo's right to be free from unreasonable,

substantial, or serious interference with his privacy.

24
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 25 of 52

124. Defendants disclosed and disseminated confidential and private information
relating to Mr. Arroyo.
125. Asadirect and proximate result of Defendants’ violation of G.L. c. 214, § 1B,
Mr. Arroyo has suffered significant damages, including economic damages, damages to his
personal and professional reputations, and emotional distress.
WHEREFORE, Mr. Arroyo demands Judgment against the Defendants as follows:
A. That the Plaintiff be awarded compensatory damages;
B. That the Plaintiff be awarded emotional distress damages;
C. That the Plaintiff be awarded punitive damages;
D. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;

E. And for such other relief as this Court may deem just and proper.

PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE
Respectfully Submitted,

Felix G. Arroyo, Plaintiff

By his Attorney,

    

Anthony Ellison, ESq.
Law Office of Anthony R. Ellison
BBO# 567037

299 Gallivan Blvd.

Boston, MA 02124

Tel: 617-506-7057

Fax: 617-506-7175

arellisonlaw@ematlcom

Dated: August 21, 2020

25
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 26 of 52

VERIFICATION OF COMPLAINT

I, Felix G. Arroyo, plaintiff in the above-captior ed action, hereby verify that the
allegations of fact stated in this complaint are true, >exceptions of conclusions of law,

which the Court will decide if these allegations s ia Matter of law.
ix G. Abe

    

DATE: Oe [2 |2020

26
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 27 of 52

 

City of Boston

Office of Human Resources

An Employee Guide to Benefits,

Rights and Responsibilities

Office af Human Resources
L City Hall Square room 612
Boston, MA 02201

Martin |. Walsh, Mayor

Vivian Leonard, Director
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 28 of 52
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 29 of 52

 

A Message from the Director of Human Resources
Dear City Employee,

As Director of Human Resources for the City of Boston, it’s my pleasure to introduce this
employee guide.

In choosing to work for the city of Boston you join a very diverse and talented workforce.
There are over 17,000 of us and we work in more than 40 city departments. We are
administrative personnel, childcare workers, library staff, firefighters, public works
engineers, police officers, to name only a few occupations. We cross the spectrum of
age, racial and cultural background, experience and education level. What strikes me
most, however, is what we all have in common: we’re all here to use our talents to
enhance the quality of life for the citizens we serve.

Each of us has something special to contribute. In the Office of Human Resources, we’re
here to help you. This will give you a useful overview of what is both offered to you as a
COB employee as well as what is expected of you. If there is any question or issue we
can help you with, please call or visit us in Room 612 at City Hall, (617) 635-3370.

I am proud that you have chosen to work for this great City. You will find that you can
make a good career here. By doing so, you play a very important part in enhancing the

quality of life that keeps Boston a great city. Thank you.

Sincerely,

Vivian Leonard

Director, Office of Human Resources
Case 1:20-cv-12082 Documenti1-3 Filed 11/20/20

Table of Contents

About this Guide

Disclaimer

Helpful Resources
The Office of Human Resources
Department Personnel Officer
The HUB ;
Official City Website
Collective Bargaining Agreements

Compensation
Basic Compensation
Salary Increases

Additional Financial Benefits
Direct Deposit Program
Retirement Benefits
SMART PLAN: Deferred Compensation
Credit Union
MBTA Pass Program
Flexible Spending
Sick Leave Redemption Program

Health and Wellness Benefits
Health Insurance Options
Vision and Dental Benefits
Pre Cancer Screening
Sick Leave Bank
Employee Assistance Program

Holiday, Vacation and Personal Leave
Holidays
Floating Holidays
Vacation Leave
Requesting Vacation Leave
Personal Leave
Probationary Period

Sick, Medical and Other Leaves
Sick Leave
Using Sick Leave
Medical Appointments
Medical Leaves
Additional Leaves
Important City Work Rules and Guidelines
Hours of Work
Alternative Work Schedule
Attendance Policy
No Smoking Policy

Page 2

Page 30 of 52

11

13

15

Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 31 of 52

Dress Code

E-Mail and Internet Use
Cell Phones and Personal Calls
Picture I.D. Cards

Use of City Equipment
Use of City Vehicles
Prohibited Behaviors
Off Duty Conduct
Adverse Weather Policy
Customer Service Policy
Sign Off on Work Rules

Important Workplace Policies 18
Harassment Free Workplace Guidelines
Questions and Concerns about Workplace Harassment
Diversity Values
Ethical Conduct and Conflict of Interest Policy
The Americans with Disabilities Act
HIV/AIDS Policy
Zero Tolerance for Violence

Professional Development & Continuing Education 20
Tuition Reimbursement
Scholarship Opportunities
Training Workshops and Courses
Performance Review System

Office of Labor Relations Policies 21
Grievance Procedure
Disciplinary Process

Appendix: List of Contacts

For more information: The HUB Document Library serves as a repository of the
documents describing all of the City’s employment policies and benefits in detail. Unless
otherwise indicated, the benefits and policies listed in this guide are described in detail on
the HUB, Document Library.

To access the HUB, click on the icon on the computer screen titled “the HUB.” Or type in
this internet address. litips://hub.cityofboston.vov. You will log on with your user ID and
password and then choose Document Library. For assistance with logging in to The Hub,

call Hub Help at (617) 635-1HUB (1482) or send an e-mail to Hublelpiboston.voy
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 32 of 52

About this Guide

Disclaimer

This guide is informational only. It provides a summary of benefits, rights and
responsibilities for City of Boston employees. Its provisions are not conditions of
employment, and they may be unilaterally modified at any time with or without notice.
This guide is not to be construed as a contract between the City of Boston and its
employees. Where collective bargaining agreements are in effect and such collective
bargaining agreements come into conflict with any provisions in the is guide, collective
bargaining agreements shall govern.

To Find Out More: Helpful Resources

In-depth information is available from the Office of Human Resources, department
personnel officer, on the City’s internal website, the HUB, and where applicable, the
collective bargaining agreements.

The Office of Human Resources

The City’s Office of Human Resources handles payroll processing and compensation,
health insurance, worker’s compensation, City work policies and employee rights and
benefits. It is located at City Hall, Room 612, (617) 635-3370.

The Department Personnel Officer

Each department of the City has its own Personnel Officer. The Personnel Officer is
responsible for managing the human resource functions throughout each department. He or
she assists with payroll and compensation issues, overseeing sick and other leave benefits
and administering departmental rules and regulations.

A list of all departmental personnel officers is available by contacting the Office of Human
Resources, (617) 635-3370.

The HUB, the City of Boston Intranet

The City of Boston has its own website—for the internal use of its employees—called the
HUB. The HUB Document Library serves as a repository of the documents describing all
of the City’s employment policies and benefits in detail. At this site employees will also
find important City updates, copies of their paychecks, request forms, special events and
other useful information. Unless otherwise indicated, the benefits and policies listed in this
guide are described in further detail on the HUB’s Document Library.

To access the HUB, click on the icon on the computer screen titled “the HUB.” Or type in
this internet address. litips://hub.cityofboston.zoy. You will log on with your user ID and
password and then choose Document Library. For assistance with logging in to The Hub,
call Hub Help at (617) 635-1 HUB (1482) or send an e-mail to HubHelpim boston.goy

Page 4 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 33 of 52

Helpful Resources (continued)

Official City Website

The official website for the City is www-cityolboston.zoy. On this website, employees can
e Does not do a weekly address-needs to be eliminated
e follow city events and
e look for cultural, recreational and entertainment opportunities

Employees and Boston citizens can also make on-line service requests for such things as
fixing a broken street light, reporting a broken signal, reviewing a property tax bill and so
on. Visitors to this site can also make requests for service, and get information about
questions or concerns by calling the Mayor’s Hotline. The number is (617) 635-4500 and
representatives are there to help 24 hours a day, 7 days a week.

Collective Bargaining Agreements

A high percentage of workers in the City belong to a union. There are more than 30 unions
in the city. If an employee is a member of a union, the contract may help determine the
working conditions, and rights and benefits that govern the employee’s employment. The
collective bargaining agreements are found on the City of Boston website,

www.cityotboston.gov/labor/agreements.asp.

Page 5 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 34 of 52

Compensation

Basic Compensation
Depending on the job group, employees of the City are paid either weekly or biweekly.
With the exception of the Boston School Department, every employee gets his or her
paycheck on Friday.
Employees complete a W-4 form that will authorize deductions, for example, single,
married, etc. Take home pay will vary depending on what deductions are selected.
The city is required to make certain deductions from the employee’s paycheck. These
include:
Mandatory Deductions: These are required deductions.
Federal income tax
e State income tax
The State/Boston Retirement Plan
Union dues (when applicable)
Federal Insurance Contributions Act/Medicare
Voluntary Deductions: These may be authorized by the employee.

e Health Insurance
Life Insurance
Deferred Compensation
Credit Union
Charitable Deductions

e Flexible Spending
Central Payroll in Auditing can give an explanation of each of these deductions. They are
located on the third floor mezzanine of City Hall at (617) 635-4161.
Employees should review paychecks to ensure accuracy and report any issues to the
personnel officer.

Salary Increases

The salary rate for an employee will increase once he or she has successfully completed
one full year of service, unless the employee is at the top of the grade. This will be
reflected in the first paycheck following the anniversary date with the City. Increases
occur each year thereafter. The amount of the increase is determined by the City and in
some cases negotiated with the collective bargaining units.

Salary is only part of the total compensation. City of Boston employees also receive a
wide range of benefits, including health insurance and retirement.

Additional Financial Benefits

Direct Deposit Program

All employees participate in the City’s direct deposit program. With this benefit
employees have a choice of having their paycheck deposited into checking, savings or
NOW account, or the Credit Union each pay day. The deposit can be split between two
accounts as well.

Page 6 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 35 of 52

Forms are available on the HUB. Or call or visit the Treasury Department at M-38 City
Hall, (617) 635-4151.

Retirement Benefits

Each week the city deducts a percentage of employee’s wages toward retirement. If an
employee leaves before 10 years, he or she can opt to receive the money back, with
interest, in a lump sum or leave it in the account until a later time.

If an employee works for longer than 10 years, he or she is vested, meaning that he or she
is eligible for a City of Boston pension once the employee is eligible to retire.

The City does not participate in the Social Security system as private employers do. Vested
employees who retire receive a monthly pension check from the City. Retirement benefits
vary with start of service, number of years of service, and retirement age.

There are other retirement options as well and they are described in the City’s Retirement
Handbook. The Retirement Board is located on the 8" floor of City Hall and answers
questions at (617) 635-4305.

SMART PLAN - Deferred Compensation

It’s important to plan for some additional retirement income. A tax-deferred savings plan,
known as deferred compensation or the Smart Plan, is one of the best ways to do it.
Deferred compensation allows employees to save for retirement on a tax-deferred basis.
Employees can defer (via payroll deduction) part of their annual salary each year. No
federal or state income taxes on contributions or accumulated earnings are paid until the
funds are distributed, generally at retirement, when most people are in lower tax brackets.
Funds may only be withdrawn from the Plan for a financial emergency, as determined by
federal regulations, or upon retirement or termination of employment. Smart Plan
information can be found at hittp://www.mass-smart.cony or by calling (877) 457-1900.

Credit Union

The City of Boston Credit Union offers a plan to deduct a set amount each pay period from
the employee’s paycheck.

There are a number of savings plans to choose from, including the popular Roth IRAs. The
Credit Union provides checking accounts too as well as ATM and Debit Cards. For
additional information, call (617) 635-4545 or visit www.cityolbostoncu.com. You can
visit the Credit Union at several locations, including one in City Hall Room 242.

MBTA Pass Program

The City encourages the use of public transportation. Therefore, all employees who ride
the MBTA can purchase the MBTA pass through a payroll deduction. Each employee can
purchase one pass each month. The cost is deducted from the first paycheck of each
month. As an extra convenience, passes are handed out in the department the last week of
the month. Renewable passes are re-loaded each month automatically. Forms are

available through the personnel officer or on the HUB and are turned in for processing at
Auditing/Central Payroll, Room 306 City Hall, (617) 635-3656.

Page 7 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 36 of 52

Flexible Spending

The Flexible Spending Account allows an employee to set aside a portion of his/her
paycheck tax free to pay for such expenses as dependent care, medical/dental and
prescription drug co-payments as well as public transit/parking. Additional information is
available online or by contacting Health Benefits at (617) 635-4570 or visiting
http:/Avww.cityofboston.gov/ohr/bene fits/fsa.asp

Sick Leave Redemption Program
The sick leave redemption program is an incentive from the City to reward those with an
excellent attendance record. Employees can choose to participate in this program.
This Redemption Schedule shows how the payments are made.
Days used Cash Back

0 5 day’s pay
1 4 day’s pay
2 3 day’s pay
3 2 day’s pay
4 1 day’s pay

Sick leave redemption is paid out in the early months of each calendar year, based on the
previous year’s attendance.

Sick Leave for Part-Time Employees

Payment is based on number of scheduled days worked per week minus days used.
Employees who did not work the entire year will receive a prorated amount. Absences
affecting amount of hours eligible to buy back include

Sick (Paid)

Sick (No Pay)

AWOL

Docked

Sick Bereavement (sick used for extension of bereavement leave)
Small Necessities Act (sick) Sick (Family)
40% of sick used for WC injury

Sick (Maternal/Parental)
Tardy/Unscheduled Absence (Unpaid)
FMLA Sick

FMLA (No Pay)

Sick Pool

Page 8 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 37 of 52

Health and Wellness Benefits

Health Insurance Options

Three health insurance plans are offered through the City. They include:
e BCBS Blue Care Elect Preferred PPO
e Harvard Pilgrim PPO
e Neighborhood Health Plan HMO

Choosing a health plan is an important decision. The descriptions of these plans are
available on the HUB. New enrollments or changes to existing health insurance plans can
be made during the Annual Open Enrollment Period or following a qualifying life event,
such as a marriage, birth of a child or loss of coverage. Open enrollment runs from the
beginning of April through the beginning of May each year.

The Health Benefits Office is located in Room 807 City Hall, (617) 635-4570. Health
Benefits Representatives are available in person or over the phone. Health Benefits
information is also available at htip://www.cityofboston.gov/ohr/benefits/group.asp

Vision and Dental Benefits

Dental/Vision benefits can differ depending on the employee’s collective bargaining
agreement. Many City employees receive this benefit at no cost through the Massachusetts
Public Employee Fund (MPE Fund.) This benefit provides for such things as free vision
exams, dental cleanings and low cost dental services and eyewear.

New employees become eligible for this benefit once they have completed six months of
service with the City. If you are eligible, you will receive an enrollment package from the
MPE fund in approximately six months. Employees must complete the form to indicate
whether they would like the Network Plan or the Indemnity Plan. They must also indicate
whether they would like to have an Individual or Family plan. The booklet will inform you
how to access services.

For questions about the MPE benefit plan, speak with your personnel officer. Or call the
Fund at (617) 367-6167. hitp://www.mpefund.org/

A small number of employees may opt for a Dental/Vision plan through their Union; these
include employees in the Boston Teachers Union, Boston Police Patrolmen’s Association,
Boston Police Superior Officers Association, Boston Police Detectives Benevolent Society,
and the Boston Firefighters L718. Employees in these Unions should contact their Union
representative directly for more information about these programs.

 

Pre-Cancer Screening

All City of Boston employees may use up to four hours of paid time per calendar year for
various types of cancer screening. A form is to be completed by the physician or health
care practitioner conducting the screening and submitted to the Personnel Officer. The
form is located on the HUB.

Page 9 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 38 of 52

Sick Leave Bank

Employees may elect to participate in a sick leave bank, administered by the Office of
Human Resources. An employee who has voluntarily donated one sick day per year to the
bank, and who has exhausted all accumulated sick and other paid leave, is eligible to
request a withdrawal from the sick leave bank.

Employee Assistance Program
The City’s Employee Assistance Program (EAP) is another health and wellness benefit.
Trained clinicians help employees cope with personal problems such as those listed below.
This unit can provide assessment, counseling and referral services. This benefit is free and
it is completely confidential. The EAP is available to employees and to members of their
families.
If an employee or family member is experiencing any kind of difficulty impairing health
and well-being or job performance, they can call (617) 635-2200. The EAP is located at
the China Trade Center, 2 Boylston Street, Boston.
These are examples of the types of issues are currently handled by the EAP:

e Grief, loss and change e Financial concerns

e Anxiety and depression e Stress management
e Eating disorders e Gambling problems
e Anger management e Parenting skills

e Domestic abuse e Job stress

e Alcohol and drug use

Page 10 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 39 of 52

Holidays, Vacation and Personal Leave

Holidays
Holiday time off is provided. A holiday schedule will be provided to you.

Vacation Leave
Employees become eligible for vacation leave only after completing six months of
employment.

Once vacation eligible, employees must work one day in the following year in order to use
the vacation.

All City of Boston employees who successfully complete their probationary period and
work at least 35 hours per week are entitled to full vacation leave benefits. Those
employees who work 20 hours or more per week are entitled to vacation leave on a pro-
rated basis. Employees may consult the personnel officer for details regarding the amount
of vacation leave. Vacation leave use requires 48 hour notice.

Vacation Leave for Mayor's Office Senior Managers

Vacation leave shall be calculated for Mayor's Office Senior Managers on each January 1“.
A Mayor's Office Senior Manager who starts work before July 1st, and who actually works
for six months, shall be entitled to one week of vacation before December 31st. An
employee who starts work after July 1st shall receive one week of vacation leave upon the
completion of six months of actual work. The department head may grant an additional
week of vacation leave to such employees who were hired after July 1st and who have
completed six months of service.

A Mayor's Office Senior Manager who on January 1st has more than six months of
continuous service, and up to fourteen years of service, shall receive four weeks’ vacation
leave.

A Mayor's Office Senior Manager who on January 1st has more than fourteen years of
service shall receive five weeks’ vacation leave.

A Mayor's Office Senior Manager who on January 1st has more than thirty years of service
shall receive six weeks’ vacation leave.
The classification "Senior Manager" shall be determined by the Appointing Authority.

Vacation Leave for Other Mayor's Office Employees

Vacation leave shall be calculated for all other Mayor's Office employees on each January
1. An employee who starts work before July 1st and who actually works for six months
shall be entitled to one week of vacation before December 31st.

An employee who starts work on or after July 1st shall receive one week of vacation upon
the completion of six months of actual work. The Department Head may grant an
additional week of vacation leave to such employees who were hired after July 1st and who

Page 12 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 40 of 52

have completed six months of service. An employee who on January Ist has more than six
months of continuous service, but less than four years of service, shall receive two weeks
of vacation leave.

An employee who on January Ist has more than four years of service, but less than nine
years, shall receive three weeks’ vacation leave.

An employee who on January Ist has more than nine years of service, but less than
fourteen years, shall receive four weeks’ vacation leave.

An employee who on January Ist has more than fourteen years of service shall receive five
weeks’ vacation leave.

Requesting Vacation Leave

Vacation leave must be requested 48 hours in advance and the approval of the leave is
contingent upon operational needs of the department. That is so it will not cause undue
interference with the department’s operations. A maximum of ten days can be carried over
into the new calendar year and must be used by December 31%.

Employees who have service in the state of Massachusetts, Suffolk County and some other
types of public service may get credit towards vacation for that service.

Personal Days

Employees are entitled to personal days following 6 months of employment. Personal days
is time allotted to the employee that can be used for any reason, usually for unforeseen
circumstances such as personal emergencies or tardiness. The number of personal days
varies according to job group and applicable collective bargaining agreements.

Unlike using a sick day, using a personal day does not impact participation in the sick
leave redemption program. Consult the personnel officer or the collective bargaining
agreement for details regarding the amount of personal days your job group qualifies for.

Probationary Period

No employee who has completed six (6) months of actual work shall be disciplined,
suspended, or discharged except for just cause. Any period or periods during the first six (6)
months of service for which an employee is not paid (including as little as one (I) hour) shall
extend the probationary period by that amount of time. For the purpose of employees working
on a less than full-time schedule, the probationary period will be considered complete after the
employee has actually worked six (6) months An employee who separates from service and is
subsequently re-employed by the City of Boston shall serve a new six (6) month probationary
period, except in cases of recall or reinstatement.

Any time off, while still on Probation, will be unpaid.

Page 13 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 41 of 52

Sick, Medical and Other Leaves

Sick Leave

After six months of service employees will receive a lump sum of sick leave. Depending
on the collective bargaining agreement, this is between 7 and 7.5 days. Sick leave will
accrue each week at a rate that is also determined by the collective bargaining agreement.
Basically this amounts to about one day per month. Check with your department personnel
officer for the exact accrual rate.

Unused sick leave is carried over year to year. Employees who carry over sick leave are
ensuring that in the event of an injury or serious illness they will be covered.

Using Sick Leave

Sick leave covers these circumstances,

Illness

Injury

Serious illness in the immediate family

Illness or disability resulting from pregnancy or childbirth

Exposure to contagious disease

The City monitors employee sick leave per the City’s Attendance Policy and takes action,
as outlined in the Policy, to address sick leave issues.

Employees who are unable to attend work because of illness must notify their supervisor
no later than one hour after the start of the work shift. Similarly, if an employee becomes
ill during the work day, he or she must give notice to the supervisor prior to leaving.

Medical Appointments

When employees need to schedule a medical appointment during work hours, they should
do so with minimal disruption to the work day. Employees should follow the department
process for scheduling an absence. Some departments provide forms for this purpose; in
other departments employees use the Liquid Office function available on the HUB.
Employees must ensure appointments are approved in advance.

Medical Leaves

In addition to the allotment of sick leave, employees may be eligible for these medical
leaves, depending on the length of service and the specific reason for the leave. Medical
leaves provided by the City include these:

e Family Medical Leave (FMLA leave)

e Pregnancy and Maternity Leave

e Reasonable Accommodation for a Disability

e Unpaid Medical Leave
Information about medical leaves is available on the HUB and at
WAVE iyolboston.we fohr’benelits‘absence.a yf)
Employees should contact Human Resources with questions relative to eligibility for
leaves of absence and for assistance in completing the required forms. An employee
should notify his/her supervisor as far in advance as possible when requesting any type of
leave of absence.

Page 14 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 42 of 52

The City provides employees with extended time off pursuant to the requirements of
the federal Family & Medical Leave Act. In accordance with the Family and Medical
Leave Act, the City will provide eligible employees with a family or medical leave up
to twelve weeks.

The employee must have worked for the City for a specific period of time and furnish
medical documentation indicating a serious medical condition for the employee or a
member of the employee’s immediate family as defined under provisions of the FMLA.

For more information on the Family & Medical Act, and other paid and unpaid medical
leaves, employees should consult the City's Medical Leave Policy and the Office of Human
Resources. A detailed description can also be found on the HUB under the Document
Library tab.

Additional Leaves

The City also grants leaves of absence to employees for the purpose of Bereavement, Jury
Duty and Education. The conditions and lengths of these leaves vary according to the
applicable collective bargaining agreement. Detailed information on these leaves can be
found in the collective bargaining agreements,
www.citvofboston.gzov/labor/agreements.asp.

 

Personal Leave

Subject to the operating needs of the department, and with the approval of the Appointing
Authority, an employee shall be granted an unpaid personal leave of absence for up to (1)
year. Where possible, requests for personal leave should be initiated at least (3) weeks
before the date of departure. An employee returning from a personal leave of absence will
be placed in his/her same position or a similar position of equal classification.

Unionized employees should consult their respective collective bargaining agreements in
order to determine if they are eligible for personal leave.

Boston Public Schools holds school preview time each year from mid-November to the
first week in February. Four hours of work time may be taken for the purpose of
previewing Boston public schools for the first time, or for students who wish to move to a
new BPS school (transition grades only: kindergarten, first, sixth or ninth grades).

Under a state law called the Small Necessities Act, up to 24 hours of leave may be taken to
participate in certain activities (parent teacher meetings, doctor or dental appointments for
one’s children or an elderly parent are but a few examples) under special circumstances.
Information regarding this leave can be found in the Document Library on The Hub.

Page 15 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 43 of 52

Important City Work Rules and Guidelines

These are some of the important rules and guidelines that City of Boston employees need
to know.

Hours of Work

Hours of work are determined by the needs of the City and the convenience of the public.
For most positions, the work day is seven hours of work and a one-hour lunch break, which
is not paid. Employees also receive two fifteen minute breaks per day. Lunch schedules
and breaks are determined by the supervisor.

Alternative Work Schedule

Under certain circumstances, employees may apply to the department for work hours that
are different from the department’s standard work hours. Employees may check the
appropriate collective bargaining unit to ascertain if they are eligible for an alternative
work schedule. The availability of an alternative work schedule is dependent upon the
operational needs of the department.

Attendance Policy
All employees are expected to be present and ready to work at the start of their work shift
unless excused from work consistent with City policy or the applicable collective
bargaining agreement. At the start of each work shift, each employee must document the
actual time he/she started work on the time sheet or other time recording system used by
the department. All employees must complete the time sheet fully and accurately and are
strictly prohibited from falsifying any information on any time sheet.
The City of Boston Attendance Policy deals with

e Absenteeism

e Patterns in Absences

e Tardiness
Absences of employees are monitored on a monthly basis by the Office of Human
Resources. Employees who exhibit excess instances of absences from work, defined by
the Attendance Policy as 10 or more in any given 12 month period, will be required to
submit medical documentation for future absences. Employees who demonstrate excessive
and absenteeism, patterned absences and/or excessive tardiness may be subject to
disciplinary action.
Please consult the City of Boston Attendance Policy for a comprehensive explanation of
this policy and all its provisions.

No Smoking Policy

The City is a smoke-free workplace. There are designated smoking areas outside the
building.

Page 16 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 44 of 52

Picture I.D. Cards

All employees are issued picture identification cards. They are available through the
Office of Property Management, located in Room 801. Security measures also require the
general public and employees to pass through a metal detector.

Dress Code

The City of Boston serves a very diverse population: people of all cultural and educational
backgrounds, all ages and all walks of life. The City requires that employees have a neat
and business-like appearance.

Office employees should not wear jeans, t-shirts, tank tops, sweatshirts or sweat pants.

E-Mail and Internet Use

The City makes email and the internet available to employees for City of Boston business
purposes. Email or internet abuse is taken very seriously.

There is no such thing as privacy in email and internet use. All email messages and
internet sites, even ones that are deleted, are stored on a back-up tape.

The City monitors the sites visited by employees and keeps an electronic record of this
information.

With respect to both email and internet sites, sexually explicit or otherwise potentially
offensive materials will subject the employee to discipline, up to and including termination.

Cell Phones and Personal Calls

City of Boston telephones are to be used for City of Boston business only. Personal calls
should be limited to breaks and lunch time except in the case of an emergency. Cell
phones should be used on breaks and during lunch time unless it is an emergency.

Use of City Equipment
All City office equipment and supplies, including but not limited to stationery, copy
machines and computers, are to be used for business reasons only.

Use of City Vehicles

Under certain circumstances, the City provides employees, for work-related reasons, use of
City vehicles. Employees are required to sign a Vehicle Liability Form and provide a copy
of a valid Massachusetts driver's license. As required by state law, all employees driving or
riding in City vehicles must wear a seat belt.

Prohibited Behaviors

Consuming alcoholic beverages or drugs during work hours is strictly prohibited. It is
forbidden to arrive at work under the influence of either drugs or alcohol.

Carrying guns, knives or other weapons in the workplace is strictly forbidden.

The City of Boston has zero tolerance for violence in the workplace, whether physical or
verbal assaults or threats.

Violations of the above work rules can subject the employee to disciplinary action
including termination. Engaging in any of the above activities could result in loss of
employment for the employee.

Page 17 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 45 of 52

Off Duty Conduct

All city employees are expected to act professionally at all times. As such, inappropriate
off-duty conduct may result in disciplinary action.

Adverse Weather Policy

Each department head has the authority to designate essential employees who are critical to
the operation of the department in case of adverse weather conditions. Essential employees
are expected to report for work or remain at work for their scheduled work shift in all
situations, unless otherwise directed by their department head. All employees are required
to report to work in all situations unless they have been designated as non-essential by their
department head and the Mayor’s Office has announced, prior to the beginning of a
workday, that non-essential employees are not to report.

Customer Service Policy

The mission of the City of Boston is to enhance quality of life by providing consistently
excellent services to all our residents, employees, vendors and visitors. Each and every one
of our customers has the right to expect courteous treatment and competent assistance. We
respect the diverse backgrounds and identities of all our customers regardless of age,
ancestry/ethnicity, language, race, color, disability, marital status, national origin, presence
of children, religion, gender, sexual orientation and gender identity.

Employees will be held accountable for providing excellent customer service and evaluated
on their performance in this area as part of their annual review.

Sign Off on Work Rules

All employees are required to sign off on departmental work rules and regulations that
address standards of conduct, behavior and performance.

Page 18 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 46 of 52

Important Workplace Policies

Harassment Free Workplace Guidelines
The City of Boston wants all employees to work in an environment where they feel
respected and free of harassment of any kind. The City will take prompt and serious action
to address conduct which is discriminatory or offensive on the basis of race, gender,
religion, age or sexual orientation.
The following behaviors are examples of those considered inappropriate in the workplace.
This list is not comprehensive.

=" Unwelcome physical contact.

" Off color sexual, racist or ethnic jokes.

# Pictures, cartoons or e-mails with offensive content.
A description of these policies is in the booklet titled “The Respectful Workplace” on the
HUB, under Documents Library.

Questions and Concerns about Workplace Harassment
For a question or concern about harassment in the workplace, the employee has the right to
choose to bring the matter to

e The supervisor

e Another manager

e The department head or cabinet chief

e The City’s Assistant Director of Human Resources
If the employee does not wish to speak with the supervisor for any reason, he or she may
speak with any manager in his/her department, including the head of the department.
Employees can—and should—discuss any concern about harassment with the City’s
Assistant Director of Human Resources. The employee can visit the office in room 612
City Hall or call at (617) 635-2788
The employee can, in place of the above options, or in addition to those options, contact

e The Massachusetts Commission Against Discrimination (MCAD)

e The Equal Opportunity Commission

Diversity Values

All levels of City government must be responsive to the diverse cultural and linguistic

communities of Boston. The City will make every effort to create an environment that

welcomes everyone and treats everyone with fairness and dignity. The City also offers
interpreter services.

Ethical Conduct and Conflict of Interest Policy

The City has high standards of ethics and conduct for its employees. Employees are
expected to carry out their obligations fairly and honestly. City employees must never
accept money or other forms of compensation given with the intent to influence your
official actions or duties.

In addition, employees cannot have other employment that is incompatible with their City
position.

Page 19 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 47 of 52

The State Ethics Law requires all City employees to take the State Ethics Commission
Online Training. For questions about this or any other ethical question on the job, contact
the Law Department in Room 603 or at (617) 635-4034.

The Americans with Disabilities Act
If an employee has a qualified disability, he or she is protected against discrimination at
work and may be entitled to a reasonable accommodation to assist them perform his/her

work. Questions can be directed to the Commission for Persons with Disabilities at 635-
3682.

HIV/AIDS Policy

The City has a policy prohibiting discrimination against any person because they have HIV
or AIDS or are perceived to have HIV or AIDS. The City will make every effort to
provide a reasonable workplace accommodation for a person with HIV or AIDS. In
addition, an employee is not required to reveal the nature of his/her illness or health
condition but shall only be required to explain the necessity of absences from work.

Zero Tolerance for Violence

The City of Boston has zero tolerance for violence of any kind. Violence and/or threats of
violence are a very serious offense and may result in severe disciplinary penalties, up to
and including termination.

Page 20 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 48 of 52

Professional Development and Continuing Education

Tuition Reimbursement
Tuition reimbursement is available to employees in three of the City’s unions:
e AFSCME Council 93
e SEIU Local 888
e SENA Citywide.
Employees can access these opportunities via that HUB Documents Library link.

Scholarship Opportunities
The City has a scholarship program for those interested in pursuing master’s degrees or
graduate level certificate programs. Two universities participate:

e Boston University

e Northeastern University
To qualify for a scholarship, a person must be a City employee with at least one year of
service. Employees can get more information about the scholarship programs on the HUB
in the Document Library.

Training Workshops and Courses
The city offers training and development opportunities to help enhance performance and
career growth. Employees may consult the HUB to find training on software programs
such as

e Microsoft Word

e Excel

e PowerPoint
Employees can register on-line for these workshops through the HUB.

There are also training workshops on human resource development topics such as the
Management Certification Program, supervisory and management development training,
professional development and customer service. Employees may consult the HUB My
Career link to see when these are offered.

The personnel officer can also provide information about what training opportunities are
available.

Performance Review System
The City of Boston Performance Review System (PRS) has these aims:
e to provide an objective, consistent, and fair system for measuring employee
performance
e to inform employees of the quality of their work, to identify those areas needing
improvement, to set specific objectives for employees, and to provide employees an
opportunity to discuss their career goals and the support they need to meet those
goals

Page 21 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 49 of 52

e to assist department heads and managers in evaluating their workforce,
identifying employee potential, and establishing priorities for training and
education

Performance evaluations are undertaken annually at the end of each calendar year. The
forms for evaluating performance can be found on the HUB, under Document Library tab.

Office of Labor Relations Policies

Grievance Process

Issues that have not been resolved through informal channels may be taken through a
formal grievance process. Employees covered under collective bargaining agreements
should reference those agreements for specific grievance procedures.

Employees not covered by collective bargaining agreements should try to resolve issues
through discussions with their immediate supervisor.

Disciplinary Process

The City of Boston disciplinary system is founded on the premise that the actions taken are
to be corrective rather than punitive in nature, are progressively more severe, and fit the
nature of the problem. The City reserves the right to discipline or discharge employees by
utilizing the progressive discipline process. The City intends disciplinary action to be based
upon the employee's failure to fulfill his/her responsibilities as an employee.

Any questions or concerns regarding the disciplinary process can be directed to

e The department Personnel Officer

e The Office of Human Resources

A. Discipline

a. Overview

It is the responsibility of all City of Boston employees to observe the policies, rules and
regulations of the City. Violations of these standards, as well as non-performance of duties
will lead to disciplinary action up to and including termination.

b. Disciplinary Process

Disciplinary action can occur at any time during the employment process in response to
inappropriate off-duty or on-duty employee behavior, excessive absenteeism, violation of
work rules and regulations, and/or poor job performance. In general, discipline will be
administered in accordance with the principles of progressive discipline. Progressive
discipline provides for increasingly serious disciplinary measures. However, the severity of
any disciplinary action is dependent upon the nature of the offense. In some situations,
employee behavior is so serious that immediate termination is warranted. If the City's
investigation of the situation reveals that the employee committed what it determines to be a
serious offense, then termination without progressive discipline would be proper.

Page 22 Revised 2015
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 50 of 52

It should be clear that the City does not intend to guarantee at-will employees the nght to
progressive discipline. This policy is only intended to provide general guidance to personnel
who supervise at-will employees and desire to follow progressive discipline principles. At-
will employees may be disciplined or terminated at any time, for any reason, with or without
cause.

The progressive disciplinary process may include:
* Counseling Sessions

* Written Warnings

* Suspensions without pay

* Termination

Employees should be aware that disciplinary letters, starting with written warnings, are placed
in employee personnel files, and become a part of their employment history.
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 51 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office of Human Resources

List of Contacts

Issue Contact ee | Phone

Americans with Disabilities Commissioner 635-3682
Commission for Persons with Disabilities

Attendance Policy Senior HR Generalist 635-3374
Office of Human Resources

Classification and Compensation | Director of Compensation and Classification 635-3014
Office of Human Resources

Collective Bargaining Labor Counsel 635-4525

Agreements Office of Labor Relations

Compensation Director of Compensation and Classification 635-2787
Office of Human Resources

Conflict of Interest Compliance Officer 635-3379
Office of Human Resources

Credit Union City of Boston Credit Union 635-4545
www.cityofbostoncu.com.

Deferred Compensation Massachusetts Smart Plan (877) 457-
www.mass-smart.com/ 1900

Direct Deposit Treasury Team 635-4151
Treasury Department

Disciplinary Issues Labor Counsel 635-4525
Office of Labor Relations

Diversity Director of Operations 635-2788

Drug Free Workplace Compliance Officer 635-3379
Office of Human Resources

Educational Assistance Training Coordinator 635-2221
Office of Human Resources

Email and Internet Policy Chief Information Officer 635-3358
Department of Innovation and Technology

Employee Assistance Program Director 635-2200
Employee Assistance Program

Equal Opportunity Policy Director of Operations 635-2788

Ethics Policy Compliance Officer 635-3379
Office of Human Resources

Family Medical Leave Act Senior HR Generalist 635-3374

| Office of Human Resources

Flexible Spending Health Benefits Team 635-4570
Office of Human Resources

Financial Disclosure Law Department 635-4099

Issue Contact Phone

Harassment Policy Director of Operations 635-2788

 

 

 
Case 1:20-cv-12082 Document 1-3 Filed 11/20/20 Page 52 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Health Benefits | Health Benefits Team 635-4570
Office of Human Resources

Help Desk (IT help) Help Desk 635-SERV
Department of Innovation and Technology

Holidays Senior Administrative Assistant 635-3013
Office of Human Resources

Hub Help (Password assistance, | Hub Help Team 635-1HUB

etc.) HubHelp@boston.gov (1482)

Job Opportunities Career Center 635-3370
www.cityofboston.gov/ohr/careercenter

Labor Relations Labor Counsel 635-4525
Office of Labor Relations

Leaves of Absence
Senior HR Generalist 635-3374
Office of Human Resources

Life Insurance Health Benefits Team 635-4570
Office of Human Resources

MBTA Pass Treasury Team 635-4151
Treasury Department

Performance Evaluation Training Coordinator 635-2221
Office of Human Resources

Posting Positions Director of Compensation and Classification 635-3014
Office of Human Resources

Residency Policy Compliance Officer 635-3379
Office of Human Resources

Retirement Retirement Board Team 635-4305
Boston Retirement Board

Security Security Team 635-4444
City Hall Security

Sick Leave
Sc HR Generalist 635-3374
Office of Human Resources

Sick Leave Redemption Senior Administrative Assistant 635-3013
Office of Human Resources

Sick Leave Pool Senior Administrative Assistant 635-3013
Office of Human Resources

Scholarships (Graduate Programs | Training Coordinator 635-2221

at BU and Northeastern) Office of Human Resources

Sexual Harassment Director of Operations 635-2788

Tuition Reimbursement Training Coordinator 635-2221

I. Office of Human Resources

Vacation Leave Senior Administrative Assistant 635-3013
Office of Human Resources

Unemployment Compensation Unemployment Claims Investigator 635-4240
Office of Human Resources fo

Violence Free Workplace Director of Operations 635-2788

 

 

 
